

Exhibit 10.1










AGREEMENT OF SALE






BETWEEN






NORTHEAST COMMUNITY BANK
(SELLER)




AND






MJ 1353-1355 FIRST AVENUE, LLC
(PURCHASER)








FOR PROPERTY LOCATED AT:
1353-1355 FIRST AVENUE AND THE AIR RIGHTS APPURTENANT TO
1359 FIRST AVENUE, NEW YORK, NEW YORK












Dated: December 13, 2006


 
 

--------------------------------------------------------------------------------




AGREEMENT OF SALE


THIS AGREEMENT is made as of the 13th day of December, 2006, by and between
NORTHEAST COMMUNITY BANK, formerly known as Fourth Federal Savings Bank
(“Seller”), having an address at 325 Hamilton Avenue, White Plains, New York
10601 and MJ 1353-1355 FIRST AVENUE, LLC (“Purchaser”), a New York limited
liability company, having an address at c/o Wellington Real Estate, Inc., 403
Fairview Avenue, Westwood, NJ 07675.
 
The Seller agrees to sell, assign, convey and transfer to the Purchaser the
Property (hereinafter defined), and the Purchaser agrees to purchase the
Property from the Seller under the terms and conditions provided in this
Agreement.


ARTICLE 1. Definitions
 
(a)     Certain Defined Terms.
 
As used herein the following terms shall have the following meanings (such
meanings shall be applicable to both the singular and plural forms of the terms
defined):
 
“Agreement” shall mean this Agreement of Sale between the Seller and the
Purchaser.
 
“Closing” shall mean the execution and delivery of all documents contemplated by
this Agreement to be executed and delivered on the Closing Date, the delivery of
such documents to the parties entitled thereto and the payment of the Purchase
Price and all other sums required to be paid on the Closing Date in the manner
required by this Agreement.
“Closing Date” is defined in Section 4.2 hereof.
 
“Deposit” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Governmental Authorities” shall mean any board, bureau, commission, department
or body of any municipal, county, state or federal governmental unit, or any
subdivision thereof, having or acquiring jurisdiction over the Property or the
management, operation, use or improvement thereof.
 
“Legal Requirements” shall mean all laws, ordinances, rules, regulations, orders
and requirements of all Governmental Authorities relating to, or regulating, the
ownership, use, operation, management, maintenance and repair of the Property,
including building, fire, safety and health laws and environmental laws.



--------------------------------------------------------------------------------




“Permitted Exceptions” shall mean, with respect to the Property (a) those
exceptions listed on Exhibit A attached hereto and (b) matters of title created
with the written consent of the Purchaser or accepted by Purchaser.
 
“Person” shall mean an individual, estate, trust, partnership, corporation,
limited liability company, Governmental Authority or other legal entity.
 
“Personal Property” shall mean any tangible and intangible property now or
hereafter owned by Seller located at the Property and used or usable in
connection with the operation, management, or ownership of the Property,
including, but not limited to, machinery, equipment, appliances, fixtures, any
other agreements, contract rights, building names, trade names relating to the
Property, plans and specifications in the possession or control of the Seller,
warranties, utility contracts, telephone numbers, advertising and marketing
materials, permits, approvals, plans or licenses if any, or any part thereof.
“Personal Property” shall not include any of the Seller's records with respect
to the operation of the existing business at the Property.
 
“Prorations Date” shall have the meaning given such term in Section 5.4.
 
“Property” shall mean collectively the Real Property and the Personal Property.
 
“Purchase Price” shall be TWENTY EIGHT MILLION and 00/100 ($28,000,000.00) U.S.
Dollars, subject to the credits, adjustments and prorations in Section 5.4.
 
“Real Property” shall mean (i) the premises known as 1353-1355 First Avenue,
located in the City, County and State of New York and as more particularly
described in Exhibit B attached hereto, all easements, covenants and other
rights appurtenant thereto and the improvements located thereon, fixtures
affixed thereto and strips and gores and land lying in any street open or
proposed to the center line thereof; (ii) the air rights purchased and owned by
Seller and appurtenant to property located at 1359 First Avenue (340 East 73rd
Street), New York, New York; and (iii) all the rights of Seller under the Zoning
Lot Development Agreement (the “ZELDA”) dated July 7, 2006 among Seller and
Regency East, LLC and recorded in the Office of the City Register of the City of
New York on November 13, 2006 as CRFN 2006000627517.
 
“Title Commitment” shall mean collectively the title commitments issued by the
Title Company for the Real Property.
 
“Title Company” shall mean Fidelity National Title Insurance Company.
 
(b)     Other Terms.
 
All defined terms used in this Agreement which are not defined in this Article
1, shall have the meaning set forth elsewhere in this Agreement.


2

--------------------------------------------------------------------------------




ARTICLE 2.


2.1     Condition of Property
 
(a) Upon execution of this Agreement, Purchaser shall have 60 days from the date
hereof to complete its due diligence inspection of the property (the “Due
Diligence Period”) after which Purchaser agrees to accept the Real Property
pursuant to the terms of this Agreement on the Closing Date in an absolutely “AS
IS” condition except as provided for herein. If Purchaser is unsatisfied with
the results of its due diligence for any reason whatsoever, Purchaser shall have
the right to terminate this Agreement by giving written notice of such
termination to Seller and Escrow Agent not later than the last day of the Due
Diligence Period, in which event the First Deposit (as such term is hereinafter
defined) shall be paid to Purchaser and thereafter neither party shall have any
obligations to each other under this Agreement with the exception of those
obligations that specifically survive such termination.
 
(b) The Purchaser shall be entitled to one (1) thirty (30) day extension of the
Due Diligence Period. If Purchaser requests such extension, the First Deposit
(as defined in Article 3.1) shall be nonrefundable and the Seller shall be under
no obligation to refund the First Deposit to Purchaser for any reason whatsoever
except for Seller’s default or inability to convey title as required under this
Agreement.
 
(c) Purchaser hereby agrees to indemnify, defend and hold harmless Seller and
its agents, from and against all claims, losses, damages and liabilities
(including reasonable attorney's fees) which may arise from or grow out of such
entry, inspections and tests, including, without limitation, mechanics' lien
claims of any person or persons who made such tests and inspections (except any
claims, losses or liabilities caused by Seller) and all injury to persons and
physical damage to the Real Property caused by such tests and inspections.
Purchaser's agreement to indemnify, defend and hold Seller harmless pursuant to
this section shall survive the termination of this Agreement and the Closing.
Seller shall reasonably cooperate with Purchaser in carrying out its inspection
of the Real Property and personal property, if any, however, Seller shall not be
obligated to spend any amounts to complete such Purchaser’s inspections.
 
(c) THE REAL PROPERTY IS SOLD AND PURCHASED IN AN ABSOLUTELY “AS IS” CONDITION
WITH ALL FAULTS AND DEFECTS. PURCHASER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
IMPLIED AND EXPRESS WARRANTIES, STATUTORY OR OTHERWISE, INCLUDING WITHOUT
LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS, OR ANY CLAIM FOR
ANY DIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES RESULTING THEREFROM. EXCEPT AS
PROVIDED HEREIN, SELLER MAKES ABSOLUTELY NO REPRESENTATIONS OR WARRANTIES,
EXPRESSED OR IMPLIED WITH RESPECT TO THE PHYSICAL CONDITION, ENVIRONMENTAL,
TITLE OR ANY OTHER MATTER RELATING TO THE PREMISES. THIS AGREEMENT, AS WRITTEN,
CONTAINS ALL THE TERMS OF THE AGREEMENT BETWEEN THE PARTIES, AND


3

--------------------------------------------------------------------------------




PURCHASER ACKNOWLEDGES THAT SELLER (OR AN AGENT OR OTHER REPRESENTATIVE OF
SELLER INCLUDING ANY PERSON REPRESENTING OR PURPORTING TO REPRESENT SELLER) HAS
MADE NO REPRESENTATIONS AND HELD OUT NO INDUCEMENTS TO PURCHASER IN PURCHASING
THE PREMISES.


(d) With respect to the Real Property, Purchaser acknowledges that Seller shall
have no obligation after Closing to perform work to satisfy any requirements of
any covenants running with land, or any zoning or other governmental laws,
ordinances or requirements, or to cure any violations or to perform any other
work, except as expressly set forth in this Agreement.
 
2.2     Title
 
(a) Upon the Closing, the Purchaser agrees to take title to the Real Property
subject only to the Permitted Exceptions. If any title defect or defects (other
than the Permitted Exceptions) arise or are discovered by Purchaser between the
date of this Agreement and the Closing Date, Purchaser shall give notice of such
title defect or defects to the Seller within ten (10) days after such title
defect or defects arises or is discovered, whichever is later, and
 
(i) if the title defect or defects is not of a type described in section 2.2(b)
below and can be cured, removed or eliminated by either or both the payment of
money or by the posting of a bond to the Title Company’s satisfaction for an
amount not to exceed $100,000 in the aggregate, Seller agrees to make such
payment or post such bond or both within thirty (30) days of receiving the
notice from Purchaser, in which event, the Closing shall be adjourned if
necessary to a date ten (10) days after Seller has paid the money or posted the
bond to remove the title defect or defects.
 
(ii) if the title defect or defects is not of a type described in section 2.2(b)
below and can be cured, removed or eliminated only by the payment of money or by
the posting of a bond in an amount of more than $100,000 in the aggregate,
Seller shall have no obligation to cure or remove such title defect or defects
but the Purchaser shall have the right, to be exercised in the notice to Seller,
either (A) to accept the Property as it then is with a decrease in the Purchase
Price not to exceed $100,000; or (B) to terminate this Agreement, whereupon the
Deposit shall be returned to the Purchaser. If the Purchaser does not make an
election in its notice to the Seller, it shall be deemed to have elected the
option in sub-section (B).
 
(b) Notwithstanding any provisions contained in this section, if a title defect
is in the nature of a lien or security interest created by the Seller
(including, without limitation, any mortgage(s)), or arises as a result of a
breach of Seller's covenant under Section 9.4 hereof, then Seller shall be
obligated at Seller’s cost to cure or remove any such title defect, failing
which, Seller shall be deemed to be in default hereunder.


4

--------------------------------------------------------------------------------




(c) If a title defect cannot be or is not susceptible of being removed or
eliminated with either or both the payment of money or the posting of a bond in
any amount and did not arise out of a lien or security interest created by the
Seller or as a result of a breach of Seller's covenant under Section 9.4, Seller
shall have no obligation to cure the title defect and may elect to terminate
this Agreement by sending notice of its election to terminate to Purchaser
within fifteen (15) days of Seller's receipt of notice of such title defect and
unless Purchaser, in its sole discretion, within fifteen (15) days of receiving
such notice of termination, then agrees by sending written notice to the Seller
to accept title subject to the title defect or defects in question. In the event
the Purchaser does not elect to accept title subject to the title defect or
defects in question without a reduction in the Purchase Price, the termination
notice from the Seller shall be effective at the end of such fifteen (15) day
period and this Agreement shall be deemed terminated, the Deposit shall be
returned to the Purchaser and all parties hereto released from all obligations
hereunder except as to those obligations arising under those Sections that
expressly survive the termination of this Agreement. Notwithstanding, Seller
will remove any title defects that can reasonable be removed by signing a title
document as long as it does not impose any additional liability upon the Seller.
 
2.3     Survival.
 
This Article 2 shall survive the termination of this Agreement and the Closing.


ARTICLE 3. Deposits.


3.1     Deposits.
 
(a) Upon the execution of this Agreement, Purchaser shall deposit with LAZARE
POTTER GIACOVAS & KRANJAC LLP (“Escrow Agent”) the sum of TWO HUNDRED THOUSAND
DOLLARS and 00/100 ($200,000.00) US Dollars by check or wire transfer of
same-day funds, subject to collection, which shall be held by the Escrow Agent
in an interest bearing escrow account (such deposit together with the interest
earned thereon is referred to herein as the “First Deposit”) in accordance with
this Agreement and the escrow agreement annexed hereto as Exhibit C (the “Escrow
Agreement”). Purchaser shall also deposit at the end of the Due Diligence Period
(as the same may be extended pursuant to Article 2.1(b)) the sum of EIGHT
HUNDRED THOUSAND DOLLARS and 00/100 ($800,000.00) US Dollars by check or wire
transfer of same-day funds, subject to collection, which shall be held by the
Escrow Agent pursuant to the Escrow Agreement (such deposit together with the
interest earned thereon is referred to herein as the “Second Deposit” which
combined with the “First Deposit” shall herein after be referred to as the
“Deposit”). In the event a check is delivered to the Escrow Agent for the
Deposit and said check shall fail collection in due course, Seller, at its
option, may declare this Agreement null, void and of no further effect and may
pursue its remedies against Purchaser upon said check or in any other manner
permitted by law. At the Closing, the Purchaser shall receive a credit in the
amount of the Deposit against the Purchase Price. The Deposit (to the extent
paid) and all accrued interest thereon are


5

--------------------------------------------------------------------------------




non-refundable except as otherwise specifically provided herein including,
without limitation, pursuant to section 2.1(a) hereof.
 
ARTICLE 4. Purchase and Sale; Closing


4.1     Purchase and Sale.
 
On the Closing Date, subject to the terms and conditions set forth in this
Agreement, the Seller agrees to sell the Real Property and the Personal Property
to the Purchaser, and the Purchaser agrees to purchase the Real Property and the
Personal Property from the Seller for the Purchase Price. Subject to the
provisions of Section 2.2, the Seller shall sell, convey, transfer or assign and
the Purchaser shall purchase and accept title to the Real Property free and
clear of all liens, encumbrances, easements, covenants, conditions, leases,
occupancy agreements and other matters affecting title, except the Permitted
Exceptions. The Purchase Price is for the Real Property and no portion is
attributable to the Personal Property. The Personal Property shall not be
purchased if the Real Property is not purchased.
 
4.2     Place and Time of Closing.
 
Upon satisfaction of the conditions precedent set forth in Article 5, the
Closing shall occur on the date that is sixty (60) days after the expiration of
the Due Diligence Period at the office of Purchaser’s Lender or, if not
applicable, at the office of the Seller’s attorney (the “Closing Date”) TIME IS
OF THE ESSENCE AS TO THE CLOSING DATE provided, however, that Purchaser may (i)
designate an earlier Closing Date on seven (7) days prior written notice to the
Seller and the Title Company or (ii) adjourn the Closing Date for up to ten (10)
days upon written notice to the Seller and the Title Company. On the Closing
Date, all monies due to be paid hereunder shall be paid by wire transfer or
certified/bank check and all instruments due to be made, executed and delivered
shall be made, executed and delivered by the respective parties, each to the
other as herein provided.
 
ARTICLE 5. Seller's and Purchaser's Covenants and Deliveries and Conditions to
Seller's and Purchaser's Agreement to Close.


5.1     Covenants and Contracts and Deliveries.
 
5.1 A.         Seller's Covenants and Contracts and Deliveries
 
(a) The Seller agrees to deliver to the Purchaser or its representatives an
executed and acknowledged Bargain and Sale Deed With Covenants in the form
attached hereto as Exhibit D.
 
(b) Seller agrees to deliver on the Closing Date to the Purchaser or its
representatives the documents and items described in Sections 5.2A(d). Seller
also agrees to deliver the certificate required under Section 5.2A(a); provided
however, the


6

--------------------------------------------------------------------------------




delivery of a certificate which indicates breaches of representations or
warranties or changes, variations or differences of representations or
warranties from those set forth in this Agreement as of the date of this
Agreement shall constitute, to the extent set forth in Section 5.2(A)(a), the
non-fulfillment of a condition to Purchaser's obligation to close and not a
default by Seller. If any of the representations or warranties set forth in this
Agreement are proven to be untrue by Seller when made, or if Seller causes any
of the representation or warranties set forth in this Agreement to become
untrue, then Seller shall be deemed to be in default under this Agreement.
 
5.1 B.          Purchaser's Covenants and Contracts and Deliveries.
 
(a) Purchaser's Documents. Purchaser agrees to deliver to the Seller or its
representatives the following documents on the Closing Date (the “Purchaser's
Documents”):
 
The Purchaser's filed articles of organization, resolutions authorizing the
transactions contemplated hereby, members certificate and good standing
certificate dated no earlier than thirty (30) days prior to Closing.
 
(b) Purchaser's Covenants. Purchaser covenants and agrees:
 
(i) to pay a portion of the Purchase Price on the Closing Date in the amount of
TEN MILLION AND 00/100 ($10,000,000.00) US Dollars by wire transfer or official,
bank or certified check of same day funds. The $18,000,000.00 remaining balance
of the Purchase Price shall be due and payable pursuant to a promissory note to
be signed by Purchaser and Seller and which promissory note is attached hereto
as Exhibit E (the “Promissory Note”) the terms of which are incorporated herein
by reference; and
 
(ii) As security for Purchaser’s performance of the Promissory Note, Purchaser
shall execute and provide Seller with a Purchase Money Real Estate Mortgage,
Assignment, and Security Agreement, which is attached hereto as Exhibit F (the
“Security Agreement”), the terms of which are incorporated herein by reference;
and
 
(iii) to deliver the documents and make any payments required under Sections
5.2B (a), (b), (d), and (e) hereof.
 
5.2 A.         Conditions Precedent to Purchaser's Obligation to Close.
 
The following shall be conditions precedent to the obligations of Purchaser to
purchase the Real Property and are for the benefit of Purchaser but may be
waived by Purchaser in whole or in part in its sole discretion:
 
(a) Representations and Warranties True. Purchaser shall have received a
certificate from the Seller to the effect that the representations and
warranties made by Seller in Article 6 shall be true and correct in all material
respects on and as of the Closing Date with the same force and effect as if such
representations and warranties had


7

--------------------------------------------------------------------------------




been made on and as of such date or, subject to the last sentence of section
5.1(A)(b), Purchaser may cancel this Agreement and the amount of the Deposit
given to the Seller at that point in time will be refunded to the Purchaser.


(b) Seller's Performance. The Seller shall have performed all covenants and
obligations required by this Agreement to be performed by it on or before the
Closing Date.


(c) Title to Real Property. Purchaser shall receive at closing an owner's ALTA
title policy if required by Purchaser, in which event such ALTA title policy
shall be at Purchaser's expense (the “Title Policy”) in an amount equal to the
Purchase Price, dated the Closing Date, insuring, at standard rates, Purchaser's
fee simple title to the Real Property free and clear of all exceptions, liens
and encumbrances except for standard printed exceptions (other than the standard
exceptions for mechanic liens, surveys and tenants in possession) in the Title
Commitment (applicable to Extended Coverage and as modified in the Title
Commitment) and the Permitted Exceptions, with the endorsements described in the
Title Commitment.


(d) The Property shall be vacant and free of all occupants at the Closing.
Purchaser and Seller shall enter into a Lease Agreement at Closing for Seller to
become a tenant of the first floor of the Property after construction is
completed by the Purchaser pursuant to the terms of the Lease attached hereto as
Exhibit G.


(d) Documents. The receipt and possession by Purchaser of the following:
 
(i) Seller's Organizational Documents. Seller's filed articles of organization,
consent authorizing the transactions contemplated hereby and good standing
certificate dated no earlier than thirty (30) days prior to Closing.
 
(ii) No Foreign Person. An affidavit, under penalty of perjury, indicating
Seller's United States taxpayer identification numbers and stating that Seller
is not a foreign person, which affidavit shall be in the form attached as
Exhibit H.
 
(iii) Seller's Affidavit of Title. An Affidavit of Title, provided by the Title
Company and reasonably acceptable to the Seller, executed by an officer of the
Seller.
 
(iv) Permits, Plans, Warranties and Licenses. Seller shall assign to Purchaser
any and all permits, plans, licenses or warranties in connection with the
Property, if applicable.
 
(v) All required real property transfer tax returns and bank check(s) from
Seller to the order of the appropriate tax collecting agency or official in the
amount of all real property transfer taxes payable by reason of or in connection
with the sale of the Property by Seller to Purchaser.


8

--------------------------------------------------------------------------------




(vi) An assignment of the ZELDA and all of Seller’s right, title and interest
thereunder from and after the Closing Date in the form of Exhibit I attached
hereto.
 
(iv) Other Documents. Any other document (i) required by this Agreement to be
delivered by Seller, (ii) reasonably required by the Title Company, which do not
require the expenditure of any funds or the incurrence of any obligations beyond
those contained in this Agreement, or (iii) otherwise reasonably necessary to
consummate the transactions contemplated hereby and in form reasonably
acceptable to Purchaser and Purchaser's counsel on, at or before the Closing;
provided, however, that any request hereunder shall be made on a timely basis,
so that Seller shall have a reasonable period of time to satisfy such request.
 
5.2 B. Conditions Precedent to Seller's Obligations to Close.
 
The following shall be conditions precedent to the obligation of Seller to sell
the Property and are for the benefit of the Seller and may be waived by Seller
in whole or in part in its sole discretion:
 
(a) Purchase Price. The Seller shall have received and be in possession of that
portion of the Purchase Price as indicated in section 5.1B(b)(i).
 
(b) Purchaser's Representations and Warranties True. The Seller shall have
received a certificate from the Purchaser to the effect that representations and
warranties made by the Purchaser in Article 7 are true and correct in all
material respects as of the Closing Date with the same force and effect as
though such representations and warranties had been made on and as of such date.
 
(c) Purchaser's Performance. The Purchaser shall have performed all material
obligations required by this Agreement to be performed by it on or before the
Closing Date.
 
(d) Purchaser's Documents. The receipt and possession by Seller of copies of
Purchaser’s certificate of incorporation, resolutions authorizing the
transactions contemplated hereby and good standing certificate dated no earlier
than thirty (30) days prior to Closing.
 
(e) Other Documents. The receipt and possession by Seller of all other documents
(i) required by this Agreement to be delivered by Purchaser, (ii) reasonably
required by the Title Company, which do not require the expenditure of any funds
or the incurrence of any obligation beyond that contained in this Agreement, and
(iii) otherwise reasonably necessary to consummate the transaction contemplated
hereby and in form reasonably satisfactory to Seller and Seller's counsel on, at
or before the Closing; provided, however, that any request hereunder shall be
made on a timely basis so that Purchaser shall have a reasonable period of time
to satisfy such request.


9

--------------------------------------------------------------------------------




5.3     Closing Costs.


(a) The following closing costs shall be borne by the Purchaser:
 
(i) the charges for preparation of the Title Commitment;
 
(ii) any survey fees necessary to have a survey certified to the Purchaser and
the Title Company and to have the standard printed survey exception to the Title
Commitment deleted;
 
(iii) title insurance premiums for the Purchaser's and owner's mortgagee
standard title insurance policy subject only to the Permitted Exceptions; and
 
(iv) all recording fees and costs (including all fees and costs associated with
the recording of any mortgage), except those required to clear title defects.
 
(b) At the Closing, Seller and Purchaser shall execute, acknowledge, deliver and
timely file all such returns as may be necessary to comply with Article 31 of
the Tax Law of the State of New York and the regulations applicable thereto, as
the same may be amended from time to time (the “RET”) and the New York City Real
Property Transfer Tax (Admin. Code Article 21) and the regulations applicable
thereto, as the same may be amended from time to time (the “RPT”). On the
Closing Date, Seller shall pay to the appropriate party the amounts payable
under the RET and RPT.


(c) All other expenses and charges associated with the Closing, including
attorneys' fees, consulting fees, other due diligence expenses, the cost of all
opinions, certificates, instruments, documents and papers which are required to
be delivered by any party, and cost of all performances by that party, and all
other expenses or charges not included in Section 5.3(a) and (b) shall be paid
by the party incurring such expenses. The terms of this Section 5.3 shall
survive the Closing.


5.4     Adjustments and Prorations.
 
The following shall be adjusted and prorated in cash at Closing as of 11:59 p.m.
on the day preceding the Closing Date (the “Prorations Date”):
 
(i) any rents, revenues and other income generated from the Property;
 
(ii) any proceeds of loss of rents or business interruption insurance shall be
prorated in the same manner as the rents or receipts insured thereby;
 
(iii) real estate taxes, special assessments, personal property taxes and
payments due in respect of the Real Property payable in the year in which this
transaction closes;


10

--------------------------------------------------------------------------------




(iv) all other costs, expenses, charges and fees relating to the ownership,
management, operation, maintenance and repair of the Property, including
electricity, gas, water, sewer charges, fuel, waste collection and removal,
telephone and other public utilities. It shall be assumed that the utility
charges were incurred uniformly during the routine billing period in which the
Closing occurs. If bills for the applicable period are unavailable, the amounts
of such charges will be estimated based upon the latest known bills.
Notwithstanding the foregoing, to the extent possible, meters will be read as of
the Proration Date and bills rendered to the Seller as of that date.
 
Seller shall pay any of the foregoing which are due and payable prior to the
Proration Date and Seller shall pay or cause to be paid at Closing any
delinquent real estate taxes and any special and supplemental real estate
assessments.
 
5.5     Reproration and Post-Closing Adjustments.
 
(a) In the event that any adjustments or prorations cannot be apportioned or
adjusted at Closing by reason of the fact that final or liquidated amounts have
not been ascertained, or are not available as of such date, or are payable
pursuant to Article 8, the parties hereto agree to apportion or adjust such
items on the basis of their best estimates of the amounts at Closing and to
reprorate any and all of such amounts promptly when the final or liquidated
amounts are ascertained, and a statement to this effect shall be set forth in
the closing statement. In the event of any omission or mathematical error on the
closing statement, or if the prorations, apportionments and computations shall
prove to be incorrect for any reason, the same shall be promptly adjusted when
determined and the appropriate party paid and monies owed, provided the request
is made in writing within one (1) year after Closing, and a reference to this
section shall be set forth in such request statement.
 
(b) The provisions of this Section 5.5 shall survive the Closing.
 
5.6     Statement Prior to Closing.
 
The prorations and payments to be made at Closing under the provisions of
Sections 5.4 and 5.5 shall be made on the basis of a written statement or
statements delivered together with supporting information reasonably necessary
for Purchaser to evaluate such statements and to determine the accuracy thereof,
to Purchaser by Seller or its agent not less than three (3) days prior to the
Closing Date, and approved by Purchaser, such approval not to be unreasonably
withheld or delayed.
 
ARTICLE 6. Seller's Representations and Warranties


6.1     Seller represents and warrants to Purchaser as of the date hereof as
follows:
 
(a) Organization


Seller is a federal savings bank duly organized under the laws of the United
States.
 


11

--------------------------------------------------------------------------------


 
(b) Power and Authority
 
Seller has full legal power, right and authority to execute, deliver and carry
out its obligations under this Agreement and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement. The
instruments Seller has agreed to deliver pursuant hereto and this Agreement
constitute legal, valid and binding obligations of Seller enforceable in
accordance with their respective terms. No further consent of any member,
governmental authority or other person is required and the individual executing
this Agreement and instruments to be delivered pursuant hereto has been duly
authorized to do so.
 
(c) Litigation
 
There are no actions, suits or proceedings pending, affecting or, to the best of
Seller's knowledge, threatened against Seller or the Property at law or equity,
or before any federal, state or municipal governmental or quasi-governmental
department, commission, board, bureau, authority, official, agency or
instrumentality, which would affect Seller's ability to consummate the
transactions contemplated by this Agreement or affect the Property or affect
Purchaser.
 
(d) Brokers Sale
 
Seller has not employed or retained or, consulted or dealt with any real estate
broker, salesman, advisor, or consultant in connection with the sale and
purchase contemplated by this Agreement.
 
(e) To the best of Seller’s knowledge, there are currently no condemnation or
eminent domain proceedings involving the Property.
 
(f) There are no contracts or leases affecting the Property that would be
binding upon Purchaser after the Closing and any existing contracts or leases
will be terminated prior to Closing.
 
(g) There are no employees of Seller at the Property and no union contracts or
notices from any union affecting employment at the Property.
 
(h) There are no pending certiorari proceedings to reduce the assessed valuation
of the Property.
 
(i) There are no brokerage commissions due in connection with any rental of any
space at the Property.
 


(m) All of Seller’s rights and benefits to the air rights and under the ZELDA
are in effect and are assignable to Purchaser.
 
(n) Other Contracts


12

--------------------------------------------------------------------------------


 
The execution, delivery and performance of this Agreement by Seller in
accordance with its terms, will not violate, conflict with or result in the
breach of the articles of incorporation or by-laws of Seller or any other
agreement or any law, regulation, contract, agreement, commitment, order,
judgment or decree to which Seller is a party or by which it may be bound or
which the Property is subject.
 
ARTICLE 7. Purchaser's Representations and Warranties


7.1 Purchaser represents and warrants to Seller as of the date hereof as
follows:


(a) Organization
 
Purchaser is a corporation duly formed and validly existing under the laws of
the State of New Jersey.
 
(b) Power and Authority
 
Purchaser has full power and authority to execute, deliver and carry out its
obligations under the terms and provisions of this Agreement and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement. This Agreement constitutes the legal, valid and binding obligation of
Purchaser enforceable in accordance with its terms. No further consent of any
member, governmental entity or other person is required and the individual
executing this Agreement and the instruments to be delivered by Purchaser
pursuant to the Agreement have been duly authorized to do so.


(c) Litigation
 
To the knowledge of Purchaser, there are no actions, suits or proceedings
pending or threatened against Purchaser which would affect Purchaser's ability
to consummate the transaction contemplated by this Agreement.
 
(d) Other Contracts
 
The execution, delivery and performance of this Agreement by Purchaser in
accordance with its terms, will not violate, conflict with or result in the
breach of any of the articles of incorporation or by-laws of Purchaser, any
other agreement or any law, regulation, contract, agreement, commitment, order,
judgment or decree to which Purchaser is a party or by which it may be bound.


13

--------------------------------------------------------------------------------




(e) Brokers-Sale
 
Purchaser has not employed or retained or, consulted or dealt with any real
estate broker, salesman, advisor, or consultant in connection with the sale and
purchase contemplated by this Agreement.
 
(f) Investigation
 
Purchaser has, or will have during the Due Diligence Period, had the opportunity
to independently inspect and to take any other action deemed necessary or
appropriate by Purchaser to evaluate and become fully acquainted with the Real
Property and to decide to purchase the Real Property. Purchaser expressly
acknowledges that, except as expressly provided in this Agreement and in the
documents and instruments to be executed by Seller pursuant hereto, neither
Seller nor any agent or representative of Seller has made, and Seller is not
liable for or bound by in any manner by, any express or implied warranties,
guaranties, promises, statements, inducements, representations, or information
pertaining to Real Property.
 
ARTICLE 8. Insurance, Casualty and Condemnation


8.1     Maintenance of Insurance.
 
Seller shall maintain or cause to be maintained its insurance policies for the
Real Property in full force and effect until the Closing. Seller assumes the
risk of loss in and to the Real Property until the Closing, after which such
risk shall be borne by the Purchaser.
 
8.2     Notice of Casualty or Condemnation.
 
If the Real Property, or any part thereof, shall be damaged or destroyed by fire
or other casualty prior to the Closing Date (the “Casualty”), Seller shall
promptly notify Purchaser thereof (“Casualty Notice”). If the Real Property, or
any part thereof, shall be taken or condemned or Seller shall receive notice or
be informed of any threatened condemnation prior to the Closing Date, Seller
shall promptly notify Purchaser thereof (“Condemnation Notice”).
 
8.3     Casualty Repaired or Temporary Condemnation before Closing.
 
Seller shall be entitled to the proceeds of any insurance claims relating to
damages repaired prior to the Closing Date and the proceeds of any condemnation
proceeding relating to any temporary taking which relates to any period prior to
the Closing Date. If the payment of such proceeds is received by the Seller, the
proceeds shall be retained by Seller. If such proceeds shall not have been paid
to the Seller by the Closing Date, Purchaser shall pay over as a post-closing
adjustment under Section 5.5 the amount of such proceeds to Seller promptly
after the Purchaser receives them. In either case, there shall be no set-off or
reduction to the Purchase Price by reason of such payment or claim for such
proceeds.


14

--------------------------------------------------------------------------------




8.4     Absence of Major Unrepaired Damage
 
At the time of Closing, and as a condition precedent to the obligation of the
Purchaser to purchase the Real Property pursuant to this Agreement, there shall
be no unrepaired damage caused by Casualty to any portion of the Property the
estimated cost of repair of which is more than $250,000. Purchaser retains the
right to waive this condition.
 
8.5     Effect of Unrepaired Damage.


(a) If (i) any portion of the Real Property is damaged by Casualty after the
date of this Agreement and is not repaired and restored substantially to its
original condition prior to Closing, and (ii) the estimated cost of repairs is
$250,000 or less and the estimated time to repair is less than sixty (60) days,
the Purchaser shall be required to purchase the Real Property in accordance with
the terms of this Agreement and, at Closing, the Seller shall assign to the
Purchaser all insurance claims and proceeds with respect thereto (other than
claims and proceeds for rent loss insurance with respect to rent payable before
the Closing) and shall pay or credit to the Purchaser the amount of any
deductible or uninsured loss with respect to such Casualty;
 
(b) If the estimated cost of repairing such damage is more than $250,000 or the
estimated time to repair is more than sixty (60) days, the Purchaser may, at its
sole option: (i) terminate this Agreement, in which case the Escrow Agent shall
return the Deposit to the Purchaser and no party shall have any further
liability or obligation to any other party under this Agreement except under
those sections of the Agreement which survive the termination of this Agreement;
or (ii) elect to proceed with the Closing, in which case the Seller shall assign
to the Purchaser all insurance claims and proceeds (other than claims and
proceeds for rent loss insurance with respect to rent payable and relating to a
period before the Closing) with respect to such damage and shall pay or credit
to the Purchaser the amount of any deductible or uninsured loss (up to $250,000)
with respect to such Casualty; and
 
(c) If a Casualty to any part of the Property has occurred and Purchaser is
required or elects to complete the purchase of the Property, the Seller shall
cooperate with the Purchaser in prosecuting all insurance claims assigned to the
Purchaser at Closing.
 
(d) Unless Seller, reasonably deems repairs or restoration necessary, Seller
shall not perform any repairs or restoration unless approved by Purchaser.
 
The Purchaser and Seller agree that, notwithstanding the preceding provisions,
in the event an uninsured loss exceeds $250,000, the Seller may elect to cancel
this Agreement unless Purchaser, by sending a notice to Seller within fifteen
(15) days of receiving such a notice from Seller, elects to close the purchase
contemplated by this Agreement, with a reduction of the Purchase Price limited
to the amount of $250,000, notwithstanding the actual amount of the uninsured
loss.


15

--------------------------------------------------------------------------------




8.6     Estimate of Costs.


For purposes of Section 8.5, an architect selected by the Seller and approved in
writing by the Purchaser (such approval not to be unreasonably withheld, delayed
or conditioned), shall determine the estimated costs and time to repair damage
caused by fire or other casualty.


8.7     Condemnation.
 
(a) Material Permanent Condemnation.
 
In the event that a permanent public condemnation, eminent domain or other
taking proceeding shall be completed, commenced or threatened in writing against
the Real Property or a material portion (such taking shall be material if the
result shall be a significant reduction in the amount of buildable square feet
or access to the Property) of the Real Property either party may terminate this
Agreement by giving a notice of termination to the non-terminating party within
10 days after delivery to Purchaser of the Condemnation Notice, provided
however, that notwithstanding any such condemnation, the Purchaser may elect by
giving notice to Seller within such 10 day period to consummate the purchase
contemplated by this Agreement, without abatement or reduction of the Purchase
Price. If Purchaser shall so elect to consummate the purchase contemplated by
this Agreement, all condemnation awards shall be paid to Purchaser.
 
(b) Non-Material Permanent Condemnation.
 
In the event of a permanent public condemnation, eminent domain or other taking
proceeding of a portion of the Real Property which is not described in Section
8.7(a), Purchaser shall complete the sale without any adjustment to the Purchase
Price or other compensation for such condemnation except that any proceeds
received by the Seller before Closing on account thereof shall be paid over to
Purchaser at Closing as a Closing adjustment, and Seller shall transfer and
assign to Purchaser at Closing all of Seller's rights and interests in and to
such award and proceeds and any proceeds received by the Seller whether before
or after Closing on account thereof shall be paid over to Purchaser as a
Post-Closing adjustment under Section 5.5.
 
ARTICLE 9.  Rights and Obligations Pending Closing
 
Between the date of this Agreement and the Closing:
 
9.1     Contracts and Leases.
 
Except as otherwise provided in this Article 9, from and after the date hereof,
Seller shall not enter into any new contract or lease other than in the ordinary
course of business, without Purchaser's prior written consent; provided,
however, that without Purchaser's consent Seller for cause may (a) terminate any
Contract for any material default thereunder or (b) enter into a new agreement
which replaces an existing


16

--------------------------------------------------------------------------------




agreement, provided that such new agreement, is on substantially the same terms
as the agreement being replaced with the same or shorter period for termination
thereto (but in any event any replacement agreement shall permit termination by
the then owner of the Property without penalty on not more than 5 days notice,
provided all leases and contracts are terminated prior to Closing) and provided
further that Seller promptly notifies Purchaser upon terminating any agreement
or entering into any new agreement as aforesaid.
 
9.2     Operation.


(a) Seller, at its expense, shall cause the Real Property to be operated and
maintained consistent with the past practices of Seller and in accordance with a
standard of diligence and care consistent with the past practice of Seller and
maintained (including making all necessary routine repairs and replacements
arising after the date hereof) in substantially the same condition as it was on
the date of full execution hereof, reasonable wear and tear, loss by casualty
and/or condemnation excepted (subject to Article 8) and shall advise Purchaser
of all decisions materially affecting the Real Property. Seller will not
unreasonably defer any routine or normal maintenance of the Real Property and
will not and shall have no obligation to make any Major Repair or Alteration.
For the purposes of this Agreement, a “Major Repair or Alteration” shall be a
repair or repairs or an alteration or alterations having a cost individually or
in the aggregate of $75,000 or more. Seller shall maintain or cause to be
maintained the Licenses in full force and effect until the Closing. Except as
otherwise provided in this Article 9 and otherwise at the Seller's invitation,
Purchaser shall have no right to participate in the management or operation of
the Real Property prior to Closing.


(b) In the event between the date of this Agreement and the Closing Date, a
Major Repair or Alteration is required, Seller shall notify Purchaser of the
Major Repair or Alteration and the estimated cost thereof and Purchaser shall
have the right, to be exercised in writing within ten (10) days of the delivery
of the notice from the Seller either, to (i) close the purchase of the Real
Property in accordance with this Agreement, or (ii) cancel this Agreement and
receive a return of the Deposit. In the event Purchaser fails to respond to a
notice from Seller within ten (10) days of delivery, Purchaser shall be deemed
to elect alternative (i).


9.3     Legal Compliance.
 
Unless disclosed to Purchaser, Seller shall use commercially reasonable efforts
to comply with all notices of non-compliance with federal, state, county and
municipal laws, ordinances, and regulations issued by Governmental Authorities
relating to the Real Property delivered to the Seller on or before the Closing,
copies of which shall be promptly delivered to Purchaser, subject, however, to
good faith contests thereof. Seller shall keep Purchaser informed of and,
promptly after receipt thereof, send Purchaser copies of all notices of
non-compliance received on or before the Closing and of such contests. In the
event Seller is unable to comply with any notice of non-compliance by the
Closing Date, Purchaser may elect either (a) to close the purchase of the Real
Property


17

--------------------------------------------------------------------------------




notwithstanding the non-compliance without a reduction of the Purchase Price or
(b) to cancel the Agreement and receive a return of the Deposit.
 
9.4     No Conveyance.
 
Seller shall not (a) sell, assign, convey (absolutely or as security), grant a
security interest in, or otherwise encumber or dispose of, the Real Property or
Personal Property or any portion thereof or any interest or estate therein, (b)
subject the Real Property to any liens, encumbrances, covenants, conditions,
easements, rights or similar matters not in effect on the date hereof, or (c)
enter into or negotiate with any party for the purpose of entering into any
agreement to sell, assign, convey (absolutely or as security), grant a security
interest in, or otherwise encumber or dispose of, the Real Property or Personal
Property or any portion or any interest or estate therein, without the prior
written consent of the Purchaser, which consent may be withheld by Purchaser
without cause.
 
9.5     Mortgage Contingency.


(a) It is agreed that Purchaser shall within thirty (30) days from the
expiration of the Due Diligence Period obtain a commitment from one or more
lending institutions (collectively, the “First Lender”) for acquisition and
construction loans (collectively, the “Mortgage Loan”) in the estimated
principal amount of $30,000,000.00 for a maximum period of thirty (30) years,
with interest not to exceed the higher of the present prevailing rate of
interest for commercial mortgage loans or the prevailing rate of interest at the
time of Closing. Purchaser further agrees to promptly furnish all credit
information required by the First Lender and any other proper authority where
required, to render truthful and accurate statements to the First Lender and to
execute all necessary papers and documents necessary for the procurement of the
Mortgage Loan in a timely fashion. It is understood and agreed that all costs,
fees and financing charges relating to the Mortgage Loan shall be paid by
Purchaser. The Purchaser shall deliver to Seller, upon its request, copies of
any correspondence from the First Lender relating to the status of Purchaser's
Mortgage Loan application. In the event that Purchaser fails to obtain a
commitment for the Mortgage Loan within thirty (30) days from the expiration of
the Due Diligence Period, this Agreement may be terminated by Purchaser upon
notification in writing to the other party provided that Purchaser's right to
terminate this Agreement shall be subject to: (i) the diligent compliance by
Purchaser of its obligations herein to apply for the Mortgage Loan and provide
any information or documentation requested by the First Lender; and (ii) receipt
by Seller of Purchaser's termination notice within five (5) days after the end
of the thirty (30) day period following the expiration of the Due Diligence
Period as provided herein for Purchaser to obtain the Mortgage Loan. Purchaser's
failure (or election not) to give such notice of termination shall be deemed a
conclusive waiver of such right to terminate. Upon such termination this
Agreement shall be null and, void and Purchaser shall be entitled to a refund of
all sums paid on account of the purchase price, except as set forth in Article
2.1(b). Purchaser agrees to forward to Seller a copy of any commitment it
receives from the First Lender which has agreed to make the Mortgage Loan.


18

--------------------------------------------------------------------------------




(b) Upon request of the First Lender, the Security Agreement from Purchaser to
Seller shall be subordinate to the Mortgage Loan and all amendments,
modifications, consolidations, spreaders, and extensions thereof and to all
advances thereunder. Notwithstanding the foregoing, if the First Lender does not
permit Seller to have the Security Agreement recorded against the Property to
secure any future payments of the Purchase Price or portions thereof, then
Purchaser shall provide Seller with a first priority pledge and security
interest in all direct and indirect interests of Purchaser. In addition, Seller
shall execute and deliver an intercreditor agreement in a form reasonably
satisfactory to Seller, which (i) provides Seller with notice and cure periods
with respect to all defaults under the Mortgage Loan, (ii) gives Seller the
right to commence an enforcement action against the Collateral without causing a
default under the Mortgage Loan, (iii) gives Seller the option to become the
borrower under the Mortgage Loan, and (iv) provides that Seller may only
commence a foreclosure of the Security Agreement with the prior written consent
of First Lender and subject to the terms and conditions of a subordination
agreement to be executed and delivered by Seller to the First Lender.


ARTICLE 10. Continuing Obligations.


10.1    Further Assurances.


(a) After the Closing Date, Seller and Purchaser shall cooperate with one
another at reasonable times and on reasonable conditions and shall execute and
deliver such instruments and documents as may be reasonably necessary in order
fully to carry out the intent and purpose of the transactions contemplated
hereby.


(b) After the Closing, Seller agrees to cooperate with Purchaser and to provide
Purchaser with such information as Purchaser may reasonably request relating to
rent, expenses and other charges or financial matters relating to the Real
Property, provided, however, Seller shall have no obligation to incur any
liability or expense in connection with any of the foregoing.


(c) At Closing, Purchaser and Seller shall enter into a Lease Agreement for
Seller to become a Tenant at the Premises pursuant to the provisions of the
Lease attached hereto as Exhibit G, the terms of which are incorporated herein
by reference. This provision shall survive the Closing and transfer of the Deed.


10.2     Survival.
Notwithstanding anything in this Agreement to the contrary, only those Sections
of this Agreement which expressly state that they shall survive either or both
of the termination of this Agreement and the Closing shall survive the
termination of this Agreement and the Closing.


19

--------------------------------------------------------------------------------




ARTICLE 11. Defaults and Termination; Remedies.


(a) Defaults by Purchaser and Termination by Seller.


In the event Purchaser shall fail to perform its obligations hereunder on the
Closing Date and all conditions to such performance have then been satisfied,
Seller shall have as its remedies the right to terminate this Agreement and to
retain (by notifying the Escrow Agent) the entire Deposit as damages and not as
a penalty and Seller shall have such other remedies available to it at law or in
equity, including, but not limited to, specific performance.


(b) Termination by Purchaser-Seller Default.


In the event of a default of Seller under this Agreement (which default shall
include, without limitation, if Seller has sold, transferred, conveyed, assigned
or leased all or substantially all of the Real Property, except in accordance
with this Agreement, or failed to perform any of its obligations under this
Agreement), Purchaser's remedy shall be, at Purchaser’s option, either (1) to
terminate the Agreement and to obtain the return of the Deposit, or (2) to
obtain specific performance of this Agreement, or (3) to pursue any and all
other remedies available to Purchaser at law or in equity including, without
limitation, the right to recover all actual damages and out-of-pocket costs and
expenses incurred by Purchaser that are caused by and are attributable to
Seller's default; provided however, Purchaser's remedies shall in all events be
limited by the provisions of Section 12.13 hereof.


(c) Termination of Agreement by Purchaser-No Default.
The Purchaser shall be entitled to a return of the Deposit (to the extent paid)
(1) upon the termination of this Agreement by Seller pursuant to Sections 8.5 or
8.7 hereof, (2) upon a termination of this Agreement by the Purchaser pursuant
to Sections 2.1(a), 8.5 or 8.7 hereof, (3) upon a termination of this Agreement
by Purchaser pursuant to Section 11(b) hereof, (4) if any condition to
Purchaser's obligation to close is not satisfied or (5) if this Agreement is
terminated or the purchase and sale is not closed for a reason other than a
default under or breach of this Agreement by Purchaser.


(d) Post-Termination Rights and Obligations.


Upon the termination of this Agreement, neither party shall have any further
rights or obligations, except those rights and obligations arising under any
Sections of this Agreement which expressly survive termination of this
Agreement. In the event this Agreement shall be terminated by either party in
accordance with the terms hereof, either party shall, at the request of the
other, execute and deliver an agreement in form reasonably satisfactory to the
party terminating the Agreement and its attorney evidencing such termination.


20

--------------------------------------------------------------------------------




(e) Survival.
 
Section 11 shall survive the Closing and/or the termination of the Agreement.


ARTICLE 12. Miscellaneous.


12.1     Exhibits.
 
The Exhibits referred to herein and attached hereto are hereby made a part
hereof as fully as if set forth in the text of this Agreement.


12.2     Assignments.
 
This Agreement may not be assigned by the Purchaser without the prior written
consent of Seller. Purchaser may assign this Agreement to an entity or affiliate
of the Purchaser without consent and only notice as long as such entity is
controlled and managed by John Johnson or any entity controlled and managed by
John Johnson. Subject to the foregoing, this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties.
 
12.3     Governing Law.
 
This Agreement shall be governed and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of law.
 
12.4     Headings.
 
Headings and captions at the beginning of each numbered section and articles of
this Agreement are solely for the reference of the parties and are not a part of
or to affect the interpretation of this Agreement.
 
12.5     Attorney’s Fees.
 
In the event of any litigation arising out of a breach or claimed breach of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses incurred, including reasonable attorneys' fees and expenses. References
to “reasonable attorneys fees” herein shall be deemed to include all such fees
in connection with litigation, including any trial, appeal and post-trial
proceeding, whether or not so stated in a particular instance.
 
12.6     Multiple Counterparts.
 
This Agreement may be executed in any number of counterparts and it shall not be
necessary that each party to this Agreement execute each counterpart. Each
counterpart so executed (or, if all parties do not sign on the same counterpart,
each group of counterparts signed by all parties) shall be deemed to be an
original, but all such


21

--------------------------------------------------------------------------------




counterparts together shall constitute one and the same instrument. In making
proof of this Agreement, it shall not be necessary to account for more than one
counterpart or group of counterparts signed by all parties.
 
12.7     Interpretation.
 
This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Agreement to be
drafted. If any words or phrases in this Agreement shall have been stricken out
or otherwise eliminated (whether or not any other words or phrases have been
added) and initialed by the party in favor of which such words or phrases are
construed, this Agreement shall be construed as if the words or phrases so
stricken out or otherwise eliminated were never included in this Agreement and
no implication or inference shall be drawn from the fact that such words or
phrases were so stricken out or otherwise eliminated. If any provision of this
Agreement shall not be enforceable or shall be determined by any court to be
invalid, all other provisions of this Agreement shall be unaffected thereby and
shall remain in full force and effect. All terms and words used in this
Agreement, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.
 
12.8     Amendment.
 
This Agreement can be modified, amended, changed, or rescinded only by a writing
expressly referring to this Agreement and signed by all of the parties.
 
12.9     Notices.


(a) Manner of Giving Notice.
 
Each notice, request, demand, consent, approval or other communication
(hereafter in this Section referred to collectively as “notices” and referred to
singly as a “notice”) which the Seller or the Purchaser is required or permitted
to give to the other party pursuant to this Agreement shall be in writing and
shall be deemed to have been duly and sufficiently given if
(i) personally delivered with proof of delivery thereof (any notice so delivered
shall be deemed to have been received at the time so delivered),
 
(ii) sent by Federal Express (or other similar overnight courier) designating
early morning delivery (any notice so delivered shall be deemed to have been
received on the next Business Day following receipt by the courier),
 
(iii) sent by United States registered or certified mail, return receipt
requested, postage prepaid, at a post office regularly maintained by the United
States Postal Service (any notice so sent shall be deemed to have been received
two days after mailing in the United States), or
 
 
22

--------------------------------------------------------------------------------


 
 
(iv) sent by telecopier or facsimile machine which automatically generates a
transmission report that states the date and time of the transmission, the
length of the document transmitted and the telephone number of the recipient's
telecopier or facsimile machine (with a copy thereof sent in accordance with
paragraph (1), (2) or (3) above) (any notice so delivered shall be deemed to
have been received (i) on the date of transmission, if so transmitted before
12:00 midnight (local time of the sender) on a Business Day, or (ii) on the next
Business Day, if so transmitted on or after 12:00 midnight (local time of the
sender) on a Business Day or if transmitted on a day other than a Business Day),
addressed to the parties at their respective addresses designated pursuant to
subsection (b).
 
(b) Addresses for Notices.


All notices shall be addressed to the parties at the following addresses:
 
Seller:
 
NORTHEAST COMMUNITY BANK
325 Hamilton Avenue
White Plains, New York 10601
Attention: Kenneth A. Martinek, President and CEO


with copies to:
 
Lazare Potter Giacovas & Kranjac LLP
950 Third Avenue
New York, New York 10022
Attention: Michael E. Cavanaugh, Esq.


Purchaser:
 
MJ 1353-1355 First Avenue, LLC
c/o Wellington Real Estate, Inc.
403 Fairview Avenue
Westwood, New Jersey


with a copy to:
 
Pryor Cashman Sherman & Flynn, LLP
410 Park Avenue
New York, NY 10022
Attention: Wayne B. Heicklen, Esq.


Either party may, by notice given pursuant to this Section, change the Person or
persons and/or address or addresses, or designate an additional Person or
Persons or an additional address or addresses, for its notices, but notice of a
change of address shall only be
 
 
23

--------------------------------------------------------------------------------


 
effective upon receipt in accordance with Section 12.9(a) hereof. Seller and
Purchaser each agree that it will not refuse or reject delivery of any notice
given hereunder, that it will acknowledge, in writing, receipt of the same upon
request by the other party and that any notice rejected or refused by it shall
be deemed for all purposes of this Agreement to have been received by the
rejecting party on the date so refused or rejected, as conclusively established
by the records of the U.S. Postal Service or the courier service.


12.10     Waiver.
 
No waiver shall be effective unless such waiver shall be particularly set forth
in writing and signed by the party making the waiver. Any and all written
waivers under this Agreement shall be valid only for the particular time and
circumstances for which such waiver is given.
 
12.11     No Recordation.
 
Purchaser shall not record this Agreement or any memorandum of this Agreement
without the prior written consent of Seller. In the event Purchaser shall
violate the provisions of this Section 12.11, such violation shall, at Seller's
option, constitute a default of the Purchaser under this Agreement entitling
Seller to terminate this Agreement and retain the Deposit if not remedied by
Purchaser within three (3) business days after receipt of notice from Seller. In
the event that Purchaser violates the provisions of this Section 12.11,
Purchaser hereby irrevocably appoints Seller and as its attorney-in-fact,
coupled with an interest, to execute and record a certificate conclusively
terminating this Agreement, which certificate shall be recorded in the office of
the City Register, New York County, it being intended that such certificate
shall serve to clear any cloud on the title to the Property created by the
erroneous or improper recordation of this Agreement.
 
12.12     Confidentiality.


(a) If for any reason whatsoever this transaction is terminated prior to
Closing, all information and documentation delivered to Purchaser by Seller or
its agents shall be promptly returned to Seller by Purchaser. Additionally, all
such information and documentation, as well as any information otherwise
obtained or generated by Purchaser and its consultants, to the extent not now or
hereafter in the public domain, is confidential and shall not be disclosed by
Purchaser to any party at any time prior to Closing or if this Agreement is
terminated in accordance with its terms, other than Purchaser's attorneys,
accountant, consultants, and potential or existing lenders, tenants and
investors, without Seller's prior written consent or unless required by subpoena
or order of a Court or governmental agency. Prior to Closing, Seller and
Purchaser agree to maintain in confidence and agree not to disclose the terms
and provisions of this Agreement and matters relating to the acquisition of the
Property by Purchaser, including, without limitation, the identity of the
Purchaser, except as such disclosure may be necessary to attorneys, accountant,
consultants, lenders, investors or regulators or judicial order or subpoena. In
this regard, Seller and Purchaser each agree to use their good faith efforts to
prevent any and all such persons retained by them from disclosing any
information to
 
 
24

--------------------------------------------------------------------------------


 
 third parties with respect to this transaction, other than as such disclosure
may be necessary in connection with the matters expressly set forth hereinabove
and with respect to any judicial orders or subpoenas the parties agree to use
good faith efforts to secure a judicial order enforcing this confidentiality
provision. The provisions of this paragraph (i) shall terminate as to Purchaser
and survive as to the Seller after the Closing and (ii) shall terminate as to
the Seller and survive as to Purchaser in the event of the termination of this
Agreement.
 
(b) Upon Seller's request, after any termination of this Agreement, Purchaser
shall within ten (10) business days return to Seller the files and records that
were furnished by Seller to Purchaser in connection with this transaction in the
possession or control of Purchaser, and shall use diligent, good faith efforts
to cause its consultants, attorneys, lenders and potential investors to do the
same. This paragraph shall survive the termination of this Agreement.
 
12.13 Liability of Seller.
 
Any and all claims against Seller arising out of or in connection with this
Agreement shall be enforceable only against the assets of the Seller. No member,
officer, director, shareholder, trustee, employee, investment manager, advisor,
or agent of the Seller (and no officer, director, shareholder, trustee,
employee, investment manager, advisor or other agent of any such person) shall
have any personal liability arising out of or in connection with this Agreement.
 
12.14 Liability of Purchaser.
 
Any and all claims against Purchaser arising out of or in connection with this
Agreement shall be enforceable only against the assets of the Purchaser. No
member, partner, officer, director, shareholder, trustee, employee, investment
manager, advisor, or agent of the Purchaser (and no officer, director,
shareholder, trustee, employee, investment manager, advisor or other agent of
any such person) shall have any personal liability arising out of or in
connection with this Agreement.
12.15 Severability.
 
The provisions of this Agreement are independent of and severable from each
other. If any provision hereof or any document or agreement delivered pursuant
hereto shall for any reason be held invalid or unenforceable, it is the intent
of the parties that such invalidity or unenforceability shall not affect the
validity or enforceability of any other provision hereof and that this Agreement
shall be construed as if such invalid or unenforceable provision had never been
contained herein.
 
12.16 WAIVER OF JURY TRIAL.
 
SELLER AND PURCHASER HEREBY KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION,
 


25

--------------------------------------------------------------------------------


 
PROCEEDING OR COUNTERCLAIM BASED ON THIS AGREEMENT, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT OR INSTRUMENT EXECUTED IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS
AGREEMENT.
 
12.17 Telecopy.
 
This Agreement may be executed and delivered by telecopy and a telecopy
counterpart of this Agreement executed by any party shall constitute, for all
purposes, an original document; any party executing this Agreement by telecopy
agrees promptly to deliver an executed counterpart of this Agreement but the
failure of such party to deliver or of any other party to account for or produce
such counterpart shall not affect the binding and enforceable nature of the
telecopy counterpart and the telecopy counterpart shall continue to be an
original, binding agreement.
 
12.18 Entire Agreement.
 
All understandings and agreements heretofore made between the parties are merged
in this Agreement. There are no oral promises, conditions, representations,
understandings, interpretations or terms of any kind as conditions or
inducements to the execution of this Agreement in effect between the parties,
except as expressly set forth in this Agreement.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 
 
26

--------------------------------------------------------------------------------




EXECUTED as of the date first above written.
 

 
PURCHASER:
 
MJ 1353-1355 FIRST AVENUE, LLC,
 
a New York limited liability company
         
By: /s/ John J. Jonson                            
 
Name: John J. Johnson
 
Title: Managing Member
         
SELLER:
 
NORTHEAST COMMUNITY BANK
         
By: /s/ Kenneth A. Marinek                   
 
Name: Kenneth A. Marinek
 
Title: Chairman, President and Chief Executive Officer





 
27

--------------------------------------------------------------------------------



 
EXHIBIT LIST




A. -
Permitted Exceptions



B. -
Real Property (Schedule A Description and/or Survey)



C. -
Escrow Agreement



D. -
Bargain and Sale Deed With Covenants



E. -
Promissory Note



F. -
Security Agreement



G. -
Lease



H. -
FIRPTA Affidavit



I. -
Assignment of ZELDA






